Citation Nr: 0516247	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include post-traumatic stress 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a seizure disorder.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for cognitive impairment due to seizures, 
status post surgery for a seizure disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to July 
1965.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

In February 2003 and July 2003, the veteran and his 
representative raised the claim of whether there was clear 
and unmistakable error in rating decisions dated August 1965 
and May 2000 which denied entitlement to service connection 
for seizures.  In a statement dated in June 2004, the 
veteran's representative raised the issues of entitlement to 
service connection for residuals of a craniotomy and 
lobectomy, to include skull loss and organic brain syndrome, 
secondary to the service-connected seizure disorder.  More 
recently in September 2004, the veteran's representative has 
filed claim for entitlement to special monthly compensation 
on the basis of the need for aid and attendance.  Finally, in 
September 2004, the veteran filed a claim for entitlement to 
an effective date earlier than December 7, 2001 for a grant 
of service connection for a seizure disorder.  These issues 
have not been adjudicated by the RO and are not properly 
before the Board at this time.  These issues are referred to 
the RO for action deemed appropriate.

The issues other than the reopening of the veteran's claim 
for service connection for a psychiatric disorder are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a nervous condition 
in August 1965.  The veteran was notified of this decision in 
September 1965 but did not file an appeal. 

2.  The evidence received subsequent to the August 1965 RO 
rating decision includes VA medical evidence which shows 
current diagnoses of psychiatric disorders and relates these 
disorders to events during service or to treatment for the 
veteran's service-connected seizure disorder.  

3.  The evidence received since the August 1965 RO rating 
decision is new and material and is sufficient to establish a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the August 1965 rating decision 
action is new and material, and the claim of entitlement to 
service connection for a psychiatric disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In light of the 
decision herein, the Board finds that all duties required by 
VCAA have been met.  As there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet.App. April 14, 2005).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

In an August 1965 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
nervous condition on the basis that the evidence showed a 
diagnosis of passive dependency reaction, which was noted as 
a constitutional or developmental abnormality.  "Congenital 
and developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation" for VA compensation purposes.  38 C.F.R. 
§ 3.303(c).  

The veteran was provided notice of the decision that service 
connection for a nervous condition had been denied in 
September 1965.  He did not file a notice of disagreement and 
the August 1965 rating decision became final based on the 
evidence then of record.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1965); see also 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156 (2004).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the August 1965 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156(a), which defines 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The veteran filed his claim to reopen his claim for service 
connection for a psychiatric disorder in May 2002, so the 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2004).

The evidence of record at the time of the August 1965 rating 
action consisted of the veteran's service medical records 
which revealed that a diagnosis of passive dependency 
reaction.

In this case, the evidence submitted since the August 1965 RO 
rating decision includes VA medical records.  A series of 
treatment notes reveals that the veteran had been attending 
group therapy sessions with a diagnosis of post-traumatic 
stress disorder (PTSD).  A treatment note dated August 2001 
specifically indicates that the veteran's in-service stressor 
was working as a medic in an Army hospital and treating 
soldiers who had been wounded in Vietnam.  A July 2004 VA 
hospital record reveals that the veteran was diagnosed with 
depression which was potentially related to the neurologic 
medicines prescribed for his service-connected seizure 
disorder.  This evidence is "new" because it was not of 
record at the time of the August 1965 rating action and is 
neither cumulative nor redundant of evidence considered in 
1965.  Moreover, the aforementioned evidence is also 
"material" because it is probative of the issue at hand, 
which is whether the veteran has a current diagnosis of a 
psychiatric disability and, if so, whether the veteran's 
current psychiatric disability is related to his period of 
active military service.  In this regard, this evidence 
clearly reveals diagnoses of PTSD and depression which are 
distinct from the constitutional abnormality noted on the 
veteran's separation examination.  This evidence also relates 
these disorders to events in service, or to treatment for the 
veteran's service-connected seizure disorder.  Thus, the 
Board finds that the aforementioned medical records, which 
include evidence showing a current disability and also 
include nexus opinions, relate to unestablished facts 
necessary to substantiate the veteran's claim for service 
connection for a psychiatric disorder, and presents the 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).  Accordingly, the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for a psychiatric disorder, to include PTSD, has 
been received; to this extent only, the appeal is granted.


REMAND

The Board has reopened the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  However, 
additional development needs to be conducted before the issue 
of service connection for this disorder can be decided.  

Medical evidence of record reveals that the veteran has a 
diagnosis of PTSD and that the in-service stressor is that he 
treated soldiers who had been wounded in Vietnam.  The 
veteran's separation papers, DD 214, confirm that the veteran 
served as a medical corpsman in the Army, and that he served 
in Germany.  Therefore, the veteran's service personnel 
records should be obtained.  


Additionally, the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for a psychiatric disorder to determine the nature 
and etiology of all psychiatric disorders present.  The 
United States Court of Appeals for Veterans Claims has held 
that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Finally, the Board granted service connection for a seizure 
disorder in June 2004.  A June 2004 rating decision 
effectuated the Board's decision and assigned a disability 
evaluation of 10 percent for seizure disorder under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8910, and 
assigned a 30 percent disability evaluation for cognitive 
impairment due to seizures, status post surgery for seizure 
disorder under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9326.  Notices of disagreement have been 
filed by both the veteran and his representative with respect 
to the initial disability ratings assigned.  However, a 
statement of the case has not been issued.  While it is true 
that the veteran has not submitted a timely substantive 
appeal, the Board is obligated to remand this issue to the RO 
for the issuance of a statement of the case and notification 
of appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).   

Accordingly, this case is remanded for the following actions:

1.  The veteran must be asked to provide 
a list of names and addresses of all 
those who have provided treatment for 
his psychiatric disorder since the RO 
last obtained records of treatment.  The 
RO must obtain all the records of any 
treatment reported by the veteran.

2.  The RO must request from the veteran 
a comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran must be 
asked to provide specific details of the 
claimed stressful events he experienced 
during service, such as dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  

The veteran must be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  He must also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
He is further advised that failure to 
respond may result in adverse action.

3.  The RO must request a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), or any other records depository 
deemed appropriate.  

4.  Following the above, the RO must 
review the file and prepare a summary of 
all the claimed stressors.  The RO must 
make a specific determination, based upon 
the complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO must accept the 
veteran's lay testimony -- in the absence 
of evidence to the contrary and as long as 
it is credible and consistent with the 
circumstances of service -- as conclusive 
evidence of the occurrence of the 
stressor.  If the RO determines that the 
evidence does not show that the veteran 
"engaged in combat with the enemy," the 
RO must consider all credible supporting 
evidence developed to show that the 
veteran did experience the alleged 
stressors and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor.

5.  The veteran must be afforded the 
appropriate VA examination to determine 
the nature and etiology of all 
psychiatric disorders found.  The report 
of examination must include a detailed 
account of all manifestations of the 
psychiatric disorders found to be 
present.  All necessary tests must be 
conducted and the examiner must review 
the results of any testing prior to 
completion of the report.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examiner must integrate 
the previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.  Following 
a review of the service and postservice 
medical records, the examiner must state 
whether any diagnosed psychiatric 
disorder is related to the veteran's 
active duty service.  The examiner must 
also state whether any diagnosed 
psychiatric disorder is due to or 
aggravated by the veteran's service-
connected seizure disorder.  

If the diagnosis of post-traumatic 
stress disorder is deemed appropriate, 
the examiner must specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce post-traumatic stress 
disorder; and (2) whether there is a 
link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found sufficient to produce 
post-traumatic stress disorder by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the initial rating issues, is 
necessary.  38 C.F.R. § 19.26 (2004).  The 
veteran and his representative are 
reminded that to vest the Board with 
jurisdiction over the initial rating 
issues, a timely substantive appeal to the 
June 2004 rating decision must be filed.  
38 C.F.R. § 20.202 (2004).  If the veteran 
perfects the appeal as to either issue, 
the case must be returned to the Board for 
appellate review.  

8.  The RO must adjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, to include PTSD, on 
the merits.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case must be issued, and the 
veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


